Robert E. Mulvey, Esq. County Attorney, Tompkins
You have asked whether a sheriff may contract with various private entities, such as shopping malls and colleges for the provision of extra police services.
Section 650 of the County Law imposes on the sheriff the duty of "conservator of the peace within the county". Historically, it is the duty of sheriffs "in their various jurisdictions to preserve the peace, enforce the laws and arrest and commit to jail felons and other infractors of statutory or common law . . ." (Anderson on Sheriffs, Vol 1, p4 [1941]).
Police protection is owed to the public at large. Like any governmental function, police protection may not be provided by contract to private parties. We believe that such a contract is outside the scope of municipal authority. The sheriff is required by law to provide services based on the need for police protection throughout the county, taking into consideration the availability of resources (1981 Op Atty Gen [Inf] 193, 196).
We conclude that a sheriff may not contract with private parties for the provision of extra police services.